Citation Nr: 0424630	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  02-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1973 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a back condition.

A decision review officer (DRO) hearing was conducted in 
January 2003.


FINDINGS OF FACT


1.  The veteran was not treated for low back pain during 
service; at separation no mention of a back injury or 
continued treatment was noted by the physician.

2.  The veteran's back disorders did not develop until many 
years after service and are not the result of any incident of 
service.


CONCLUSION OF LAW


The grant of service connection for a low back disability is 
not warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 
38 C.F.R. §  3.303 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the Army from August 
1973 to January 1974.  

In November 1971, the veteran underwent a surgical procedure 
at Henry Ford Hospital for removal of a pilonidal cyst.  The 
procedure was successful.

A physical examination was conducted in July 1973 to certify 
the veteran's eligibility to begin military training.  On the 
Standard Form 88, the examining physician stated that the 
veteran had no spinal or other musculoskeletal defects and 
cleared him to begin military service.  On the Standard Form 
93, the veteran placed a check mark in the column labeled 
"NO" for recurrent back pain.

Neither service medical records nor personnel records 
indicated that the veteran suffered from low back pain.  A 
separation examination was conducted in January 1974.  On the 
Standard Form 88, the examining physician stated that the 
veteran had no spinal or other musculoskeletal defects.  On 
the Standard Form 93, the veteran indicated that he had 
recurrent back pain by placing a check mark in the "YES" 
column.  The veteran also wrote on the back of the Standard 
Form 93 that he had been given a general discharge for 
physical reasons, citing a "bad back."  In the final 
separation diagnosis, the physician was asked to elaborate on 
all of the veteran's current medical issues.  This part of 
the form was marked "NONE" by the physician.  The veteran 
was discharged shortly thereafter.

In August 1976, the veteran felt pain in his lower pack after 
lifting a wheelbarrow filled with sand in the course of his 
employment at an asphalt plant.  The Maybury Clinic physician 
reported x-ray findings of no lumbosacral fracture or bone 
injury.  The veteran was treated with hot, wet packs for a 
lumbosacral strain.

In October 1976, the veteran injured his back while shoveling 
gravel and sand in the course of his employment.  The Maybury 
Clinic physician stated that the veteran had slight 
tenderness in the lower back, but that no further treatment 
was necessary.  The incident report for the veteran's 
employer referenced the August 1976 lower back injury.

In November 1976, the veteran injured his back while 
shoveling gravel and sand in the course of his employment.  
The Maybury Clinic physician stated that the veteran had 
strained his right shoulder.  No x-ray was taken at that 
time.  The veteran was given an ace bandage to wrap his 
shoulder.

The February 1978 and March 1979 x-ray reports of the 
lumbosacral spine for the city of Detroit stated that there 
were no apparent fractures or depressions of the spine.  
Intervertebral disc spaces appeared to be intact.  There were 
no degenerative changes in the bodies of the lumbosacral 
spine vertebrae and no evidence of bone or joint pathology.  
An April 1980 x-ray report for the lumbosacral spine revealed 
Spina Bifida Occulta at S1.  The March 1982 lumbar spine x-
ray revealed no significant abnormalities, no compression 
deformities, no spondylolisthesis and pedicles that were 
intact.  Spina Bifida Occulta of S1 was again noted.  The 
February 1984 x-ray report of the lumbar spine revealed a 
slight narrowing of L4 and L5 disc space with minimal 
degenerative change.  The lordortic curve, vertebral body 
height and pedicles appeared normal.  Spina Bifida Occulta 
Sacralis was noted.  

In November 1984 the veteran complained of back pain on 
bending with numbness in both legs.  The veteran stated that 
he had recurrent back pain since 1976 on and off.  The x-ray 
report revealed moderate narrowing of the L4 - L5 disc space.  
No other apparent abnormality was seen.  The vertebral body 
height, lordotic curve, disc spacing, pedicles and transverse 
processes were essentially intact.  Spina Bifida Occulta of 
Sacralis was noted but other spinal processes were intact.

In September 2000, the veteran's radiology report from Sinai-
Grace Hospital revealed moderate degenerative change centered 
at the fourth and fifth levels with narrowing of the fourth 
and fifth interspaces.  There was spurring and vacuum disc 
phenomenon at L4 - L5.  There was moderate degenerative 
change involving L4-5 and L5-S1 facet articulations.  No 
other significant changes were seen.  The physician's 
impression was moderate spondylolis centered at the fourth 
and fifth lumbar levels.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  In a letter dated January 2003, the RO 
informed the veteran of the requirements to prove his claim 
for service connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2003).  In the January 2003 letter, the RO 
informed the veteran that it would assist in obtaining 
medical records, employment records, or records from other 
Federal agencies.
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003).  The January 2003 letter informed the veteran what 
the evidence must show to establish entitlement for service 
connected compensation benefits, and requested that the 
veteran complete, sign and return the VA Forms 21-4142 to 
authorize the RO to obtain his medical records.  The letter 
also requested that the veteran obtain and provide to the RO 
statements from people he had discussed his injury with after 
returning home from service.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  The January 2003 letter requested that 
the veteran submit any additional medical evidence not in the 
VA claims folder.

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the appellant was not provided the aforementioned 
four requirements prior to the initial unfavorable decision 
in March 2000, he is not prejudiced by such failure.  
Inasmuch as the initial unfavorable decision in March 2000 
predated the VCAA, the required notices described in the VCAA 
could not have been given before then.  Furthermore, VA has 
consistently requested the veteran provide information 
regarding where and by whom he was treated for his low back 
disorders throughout the years that his claim has been 
adjudicated.

Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the timing 
of the notices contained in the January 2003 VCAA letter.  
Bernard v. Brown, 4 Vet.App. 384 (1993); see also VAOPGCPREC 
7 - 2004 (2004).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1110 (West 2002).  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, if it manifests itself to a compensable degree 
within one year of leaving service.  See 38 C.F.R. §§ 3.307, 
3.309 (a) (2003).  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2003).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2003). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  In the present case, 
the veteran is presumed sound.  The entrance examination 
conducted in July 1973 did not indicate any pre-existing 
medical condition.

The evidence demonstrates that the veteran has a current 
disability.  He was diagnosed in February 1984 with a slight 
narrowing of L4 and L5 disc space and minimal degenerative 
change.  He continues to receive treatment for his back.  In 
September 2000, the veteran's physician stated that the 
veteran had moderate spondylolis centered at the fourth and 
fifth lumbar levels.  The evidence shows that he was not seen 
for low back pain in service.  The evidence also shows that 
the veteran was released from service with no indication of 
low back pain on his Standard Form 88 separation physical 
examination.  On the separation Standard Form 93, the veteran 
indicated that he suffered from recurrent back pain and 
stated that he had received a general discharge for physical 
reasons, specifically stating a "bad back."  After being 
checked by the physician, the physician noted that the 
veteran did not suffer from any medical problems.

In a statement dated January 2001, the veteran's 
representative alleged that the veteran had injured his back 
in service and was treated in October 1973 at the U.S. Army 
Hospital in Fort Carson, Colorado.  In March 2001, the RO 
requested inpatient clinical records from October to December 
1973 from Fort Carson.  The allegation was investigated and 
no records for the veteran were found.  The veteran's service 
medical records consisted of his service entrance and 
separation examinations, with no additional documentation 
reflecting a back injury in service.
Medical records in the claims folder substantiate the 
veteran's claim that he suffers from a back problem.  
However, the first medical record indicating a back problem 
is dated August 1976.  In the August 1976 record, the veteran 
complained of low back pain after lifting heavy material 
during the course of his employment.  The veteran later 
complained of low back pain due to lifting heavy materials in 
the course of his employment in October 1976, November 1976 
and November 1984.  The medical records associated with each 
of these incidents referenced the initial back injury in 
August 1976.  There was no mention of a back injury sustained 
in service.
In March 2003 the veteran submitted a statement from a friend 
who alleged that, upon the veteran's arrival home, the 
veteran told him that he had suffered back pain and treatment 
in service.  This statement has little probative value since 
the friend was not present when the veteran claimed to have 
been injured.  The friend's statement is merely a recitation 
of the veteran's argument.  The lack of evidence in the 
veteran's service medical records outweighs the veteran's 
argument to the contrary.  For this reason, it is determined 
that the preponderance of the evidence is against the 
veteran's claim.

The VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit.  The VA is not required, however, to 
provide assistance to a veteran if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. §§  5103, 5103A (West 2002).  A VA 
medical examination would not aid in substantiating this 
claim.  The veteran alleged that he received treatment for a 
back injury in service, but was discharged with no medical 
record of low back pain.  Although the veteran's private 
medical records from 1976 to 2000 indicate he suffered from 
low back pain, this does not bear on the question of when his 
pain began.  There is no medical evidence indicating when the 
veteran's low back pain began.

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of service connection for a 
low back disability must be denied.  See 38 U.S.C.A §5107 
(West 2002). 











ORDER


Entitlement to service connection for a low back disability 
is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



